                Case 19-12153-KBO           Doc 597   Filed 07/28/20    Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                *

BAYOU STEEL BD HOLDINGS, L.L.C., et al., *                   Case No. 19-12153 (KBO)

                          Debtors.                    *      Chapter 7

                                                      *      (Jointly Administered)

                                                      *      Hearing Date: August 10, 2020
                                                             at 1:00 p.m.
                                                      *
                                                             Related Motion (Doc. 587)
                                                      *

*        *       *        *         *   *      *      *      *      *      *       *      *

      RESPONSE AND OBJECTION OF STEEL OF AMERICA TRADING CORP.
        TO TRUSTEE’S MOTION FOR ORDER AUTHORIZING ISSUANCE OF
        SUBPOENAS FOR PRODUCTION OF DOCUMENTS AND DISCOVERY
    PURSUANT TO BANKRUPTCY RULE 2004 AND LOCAL RULE 2004-1 (DOC. 587)

         Steel of America Trading Corp. (“Steel of America”) responds and objects to the Trustee’s

Motion for an Order Authorizing the Issuance of Subpoenas for the Production of Documents and

Discovery from Steel of America Trading Corp. pursuant to Bankruptcy Rule 2004 and Local Rule

2004-1 (Doc. 587) (the “Motion”). The court should deny the Motion in part because it is

overbroad and burdensome, because it seeks production of documents for the first six months of

2019, because the requested manner of production will cause Steel of America to unnecessarily

incur significant expense, because the deposition request is unnecessarily onerous and because it

seeks to reserve the Trustee’s right to request unlimited additional discovery and/or examination

in connection with this matter.

                                              BACKGROUND

         1.      Before and after the Debtors’ bankruptcy filing, Steel of America bought steel

products from the Debtors.



8069035.1 57173/144716 07/27/2020
                Case 19-12153-KBO          Doc 597    Filed 07/28/20    Page 2 of 6




        2.       The Trustee apparently believes that Steel of America is indebted to the bankruptcy

estate for purchases by Steel of America of steel products from the Debtors and is seeking

documents from Steel of America to prove that such debt exists. No such debt exists.

        3.       On June 8, 2020, William A. Homony, the Trustee’s court-appointed accountant,

asked Steel of America to “provide an accounting of its relationship with Bayou Steel from July

1, 2019 through present.”

        4.       On June 9, 2020, Mr. Homony demanded that Steel of America produce

“supporting documentation for all transactions between Bayou Steel and Steel of America,

including but not limited to invoices, purchase orders, wire remittances, check copies and credit

memos for the period of time between July 1, 2019 and present.”

        5.       On June 19, 2020, Steel of America sent Mr. Homony an “A/P Bayou, Invoice

Inquiry and payments printout” in response to Mr. Homony’s June 8, 2020 request. The printout

showed a zero balance on the account.

        6.       On July 12, 2020 (a Sunday), Peter Keane, counsel to the Trustee, provided advance

notice to Steel of America “that if you continue to refuse to provide the requested documents and

no agreement is reached by the end of day Monday, July 13, 2020, we will proceed with filing the

motion and scheduling it for a hearing.”

        7.       The Trustee filed the Motion on July 14, 2020, one business day after counsel’s e-

mail.

        8.       Inexplicably, the Motion seeks production of documents from January 1, 2019 to

June 30, 2019, which the Trustee had not previously requested from Steel of America.




                                                  2
8069035.1 57173/144716 07/27/2020
                Case 19-12153-KBO          Doc 597     Filed 07/28/20    Page 3 of 6




                                            ARGUMENT

        9.       At great time and expense, Steel of America has assembled all of the Trustee’s

requested documents for the period from July 1, 2019 to the present.

        10.      The production of additional documents covering the first six months of 2019 is

unnecessary and burdensome for the following reasons:

                 A.       The Trustee has articulated no basis for requesting such additional

documents, especially considering that the Trustee did not request such documents initially.

                 B.       As reflected in the documents that Steel of America is producing to the

Trustee, the Debtors acknowledged that, as of October 22, 2019, there were only two outstanding

invoices by the Debtors to Steel of America. Steel of America has in fact paid those two invoices.

                 C.       The additional document request appears to be a punitive response to Steel

of America’s initial unwillingness to expend substantial resources to provide documents to the

Trustee.

                 D.       Steel of America is a small company with four employees. It is burdensome

and time consuming to produce the additional documents.

        11.      Steel of America will produce the requested documents for the period from July 1,

2019 to the present on or before August 3, 2020.

        12.      Steel of America also objects to the manner of production demanded by the Trustee.

Steel of America would have to engage a third party vendor, at great expense in terms of both

vendor time and legal time, to produce the documents in the manner demanded by the Trustee.

        13.      Federal Rule of Civil Procedure 45(d)(2)(B)(ii) provides that an order compelling

production pursuant to a subpoena “must protect a person who is neither a party nor a party’s

officer from significant expense resulting from compliance”. Steel of America is neither a party



                                                   3
8069035.1 57173/144716 07/27/2020
                Case 19-12153-KBO         Doc 597     Filed 07/28/20     Page 4 of 6




nor a party’s officer. Steel of America will produce the requested documents for the period from

July 1, 2019 to the present in the manner demanded by the Trustee as long as the Trustee pays to

Steel of America all expense incurred by Steel of America for third party vendor and legal services

required to produce the documents in the manner demanded by the Trustee.

        14.      Steel of America also objects to the oral examination requested by the Trustee.

Steel of America should be given thirty days’ notice of any such deposition and any such

deposition should take place at Steel of America’s counsel’s office in Baltimore, Maryland or by

Zoom or other virtual means.

        15.      The Motion improperly reserves the Trustee’s right to request additional discovery

and/or examination in connection with this matter. The Trustee does not have an unlimited right

to additional discovery from Steel of America.

        WHEREFORE, Steel of America requests that the Court:

        A.       Grant the Motion in part and deny the Motion in part;

        B.       Only permit a subpoena to issue for production of documents for the period from

July 1, 2019 to the present;

        C.       Only require such document production subject to advance payment by the Trustee

of Steel of America’s expenses for third party vendor and legal services required to produce the

documents in the manner demanded by the Trustee;

        D.       Only permit the deposition of Steel of America upon thirty days’ notice to counsel

to Steel of America and only at Steel of America’s counsel’s office in Baltimore, Maryland (i.e.,

at Gordon Feinblatt LLC) or by Zoom or other virtual means; and

        E.       Deny the Trustee’s reservation of right to request additional discovery and/or




                                                  4
8069035.1 57173/144716 07/27/2020
                Case 19-12153-KBO      Doc 597     Filed 07/28/20   Page 5 of 6




examination in connection with this matter.



Dated: July 28, 2020.


/s/ Lisa Bittle Tancredi                           /s/ David S. Musgrave
Lisa Bittle Tancredi (Bar No. 4657)                David S. Musgrave (Motion to Admit Pro
Gebhardt & Smith LLP                               Hac Vice Pending)
1000 N. West Street, Suite 1200                    Gordon Feinblatt LLC
Wilmington, Delaware 19801                         233 East Redwood Street
Phone No. (302) 295-5028                           Baltimore, Maryland 21202
Fax No. (443) 957-1920                             Phone No. (410) 576-4194
ltancredi@gebsmith.com                             Fax No. (410) 576-4196
                                                   dmusgrave@gfrlaw.com

Attorneys for Steel of America Trading Corp.




                                               5
8069035.1 57173/144716 07/27/2020
                Case 19-12153-KBO        Doc 597      Filed 07/28/20     Page 6 of 6




                                    CERTIFICATE OF SERVICE

        I certify that on July 28, 2020, I served a copy of the foregoing response upon the following,

by electronic mail:

        Pachulski Stang Ziehl & Jones LLP
        919 North Market Street
        17th Floor
        P.O. Box 8705
        Wilmington, Delaware 19899-8705 (courier 19801)
        Attn: Bradford J. Sandler, Esquire (bsandler@pszjlaw.com);
                Colin R. Robinson, Esquire (crobinson@pszjlaw.com); and
                Peter J. Keane, Esquire (pkeane@pszjlaw.com)

        and

        Office of the United States Trustee
        J. Caleb Boggs Federal Building
        844 North King Street, Suite 2207, Lock Box 35
        Wilmington, Delaware 19801
        Attn: Linda J. Casey, Esquire (linda.casey@usdoj.gov)


                                                       /s/ Lisa Bittle Tancredi
                                                       Lisa Bittle Tancredi




                                                  6
8069035.1 57173/144716 07/27/2020
